Citation Nr: 1736789	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-31 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to apportionment of Veteran's VA compensation benefits on behalf of minor child.


REPRESENTATION

Appellant represented by:	Disabled Americans Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to December 1998, during the Gulf War Era.  The Appellant is the ex-spouse of the Veteran. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 and June 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Appellant apportionment of the Veteran's VA benefits.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran and Appellant if further action is required.


REMAND

The Appellant has asserted her entitlement to an apportionment of the Veteran's VA benefits.  Since a grant of benefits to the Appellant would result in a denial of benefits to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3 (p) (defining contested claim).

As a contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19.102.  See also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under the applicable criteria, all interested parties (here, the appellant and the Veteran) must be specifically notified of the action taken by the agency of original jurisdiction (AOJ), and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.

Additionally, upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, all interested parties must be furnished a copy of the Statement of the Case (SOC).  See 38 C.F.R. § 19.101.  Further, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102. 

Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.

In this appeal, the Veteran did not receive notice of the SOC and SSOC and/or offered a hearing.  Therefore, the AOJ did not satisfy its obligations under the procedures relating to contested claims.  Specifically, the AOJ did not provide the Veteran a copy of the SOC issued to the Appellant or the content of her Substantive Appeal.  Additionally, the Veteran was not afforded a hearing in this case with no notice of right to appear provided to him.  A remand is thus required to ensure compliance with all specialized contested claim procedures.

Further, both parties should also be provided an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information.  Last financial information from both parties of record is from 2012.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all contested claims procedures have been followed.  The AOJ must furnish both the Veteran and his representative a copy of the SOC and SSOC, and a summary of the content of the Substantive Appeal.

2.  The RO should contact the Veteran and his representative and ask whether he wants the RO to schedule a hearing where both the Appellant and the Veteran would appear and present opposing argument and evidence.  See 38 C.F.R. § 20.713.

a. If the Veteran does not want a hearing, then the RO does not need to take any further action concerning this since the Appellant already effectively withdrew her hearing request by failing to appear for her scheduled hearing.

b. If, however, the Veteran indicates that he wants a hearing, then the RO should schedule another hearing for the Appellant.  And the RO should contact the Appellant and ask her whether she consents to another hearing on her behalf (i.e., a hearing at which both she and the Veteran would appear and present opposing argument and evidence).  See 38 C.F.R. § 20.713.  The RO also should inform her that if she does not consent to a hearing conducted on her behalf, she risks losing the right to present evidence and argument at the hearing to rebut any evidence and argument presented at the hearing by the Veteran, and that any hearing conducted at the Veteran's request (i.e., on his behalf), the Veteran, not the Appellant, will have the right of rebuttal.  Id.  

i.  If the Appellant consents to a hearing, then the RO should schedule a hearing and notify the Appellant, the Veteran, and his representative of the date, time and location of it, and of their right to present opposing testimony or other evidence and argument.  See 38 C.F.R. § 20.713.

ii.  If the Appellant does not consent to a hearing, then the RO should notify the Veteran and his representative of this, and offer them the opportunity for a hearing.  If the Veteran desires such a hearing, then the RO should notify him and his representative of the date, time and location of it, but also must notify the Appellant.  Under no circumstances should the RO conduct a hearing unless all parties concerned and, if applicable, their representatives are notified of the right to attend the hearing and present opposing argument and evidence.

3.  Provide both parties an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information. 

4.  Then, after completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record subsequent to the SOC, the AOJ must readjudicate the matter of whether or not the Appellant is entitled to apportionment of the Veteran's VA benefits in accordance with all contested claim procedures.


The Veteran and the Appellant have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






